UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-23433 WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 31-1557791 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 151 North Market Street Wooster, Ohio 44691 (Address of principal (Zip Code) executive office) Registrant’stelephone number, including area code: (330) 264-5767 Indicate by check market whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.). Yes o Noý As of February 4, 2008, the latest practicable date, 3,125,006 shares of the registrant’s common stock, $.10 par value, were issued and outstanding. 1 Wayne Savings Bancshares, Inc. Index Page PART I - FINANCIAL INFORMATION Item 1 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Conditionand Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 PART II - OTHER INFORMATION Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 Defaults Upon Senior Securities 24 Item 4 Submission of Matters to a Vote of Security Holders 24 Item 5 Other Information 25 Item 6 Exhibits 25 SIGNATURES 26 2 Index Wayne Savings Bancshares, Inc. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December 31, 2007 March 31, 2007 (Unaudited) ASSETS Cash and due from banks $ 2,390 $ 2,194 Federal funds sold –– 9,000 Interest-earning deposits in other financial institutions 6,015 6,021 Cash and cash equivalents 8,405 17,215 Investment securities available for sale - at fair value 35,787 54,128 Investment securities held to maturity - at amortized cost, approximate fair value of $494 and $573 at December 31, 2007 and March 31, 2007, respectively 489 565 Mortgage-backed securities available for sale - at fair value 82,949 67,856 Mortgage-backed securities held to maturity - at amortized cost, approximate fair value of $916 and $1,219 at December 31, 2007 and March 31, 2007, respectively 912 1,209 Loans receivable - net of allowance for loan losses of $1,735 and $1,523 at December 31, 2007 and March 31, 2007, respectively 248,389 240,049 Office premises and equipment - net 8,025 8,179 Real estate acquired through foreclosure 48 –– Federal Home Loan Bank stock - at cost 4,829 4,829 Cash surrender value of life insurance 6,209 6,034 Accrued interest receivable on loans 1,101 1,100 Accrued interest receivable on mortgage-backed securities 375 314 Accrued interest receivable on investments and interest-bearing deposits 304 667 Prepaid expenses and other assets 794 1,065 Goodwill and other intangible assets 2,322 2,402 Prepaid federal income taxes 22 125 Total assets $ 400,960 $ 405,737 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ 323,919 $ 333,540 Advances from the Federal Home Loan Bank 38,500 34,500 Advances by borrowers for taxes and insurance 1,050 616 Accrued interest payable 348 383 Accounts payable on mortgage loans serviced for others 283 197 Other liabilities 1,115 1,071 Deferred federal income taxes 1,094 997 Total liabilities 366,309 371,304 Commitments –– –– Stockholders’ equity Preferred stock (500,000 shares of $.10 par value authorized; no shares issued) –– –– Common stock (9,000,000 shares of $.10 par value authorized; 3,978,731 shares issued) 398 398 Additional paid-in capital 36,136 36,106 Retained earnings - substantially restricted 12,363 11,982 Less required contributions for shares acquired by Employee Stock Ownership Plan (1,097 ) (1,158 ) Less 853,725 and 784,622 shares of treasury stock at December 31, 2007 and March 31, 2007, respectively - at cost (13,273 ) (12,419 ) Accumulated comprehensive income (loss), net of tax effects 124 (476 ) Total stockholders’ equity 34,651 34,433 Total liabilities and stockholders’ equity $ 400,960 $ 405,737 See accompanying notes to consolidated financial statements. 3 Index Wayne Savings Bancshares, Inc. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share data) (Unaudited) Nine months ended December 31, Three months ended December 31, 2007 2006 2007 2006 Interest income Loans $ 12,518 $ 11,924 $ 4,204 $ 4,048 Mortgage-backed securities 2,969 2,327 1,062 846 Investment securities 1,457 2,082 452 627 Interest-bearing deposits and other 374 360 108 158 Total interest income 17,318 16,693 5,826 5,679 Interest expense Deposits 7,624 7,194 2,555 2,545 Borrowings 1,298 1,038 475 410 Total interest expense 8,922 8,232 3,030 2,955 Net interest income 8,396 8,461 2,796 2,724 Provision for losses on loans 195 70 140 10 Net interest income after provision for losses on loans 8,201 8,391 2,656 2,714 Other income Increase in cash surrender value of life insurance 175 167 59 57 Trust income 141 88 45 35 Gain on disposal of real estate acquired through foreclosure 31 – – – Service fees, charges and other operating 1,028 1,035 354 341 Total other income 1,375 1,290 458 433 General, administrative and other expense Employee compensation and benefits 4,177 4,179 1,394 1,332 Occupancy and equipment 1,483 1,438 500 503 Federal deposit insurance premiums 28 31 9 11 Franchise taxes 291 177 97 (21 ) Amortization of intangible assets 80 80 27 27 Other operating 1,508 1,475 516 503 Total general, administrative and other expense 7,567 7,380 2,543 2,355 Income before income taxes 2,009 2,301 571 792 Federal incomes taxes Current 706 608 247 310 Deferred (213 ) 53 (122 ) (81 ) Total federal income taxes 493 661 125 229 NET INCOME $ 1,516 $ 1,640 $ 446 $ 563 EARNINGS PER SHARE Basic $ 0.49 $ 0.51 $ 0.14 $ 0.18 Diluted $ 0.49 $ 0.51 $ 0.14 $ 0.18 DIVIDENDS PER SHARE $ 0.36 $ 0.36 $ 0.12 $ 0.12 See accompanying notes to consolidated financial statements. 4 Index WAYNE SAVINGS BANCSHARES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Nine Months Ended December 31, Three Months Ended December 31, 2007 2006 2007 2006 Net income $ 1,516 $ 1,640 $ 446 $ 563 Other comprehensive income: Unrealized holding gains on securities, net of related taxes of $309, $307, $326 and $83 during the respective periods 600 598 632 162 Comprehensive income $ 2,116 $ 2,238 $ 1,078 $ 725 Accumulated comprehensive income (loss) $ 124 $ (413 ) $ 124 $ (413 ) See accompanying notes to consolidated financial statements. 5 Index Wayne Savings Bancshares, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended December 31, (In thousands) (Unaudited) 2007 2006 Cash flows from operating activities: Net income for the period $ 1,516 $ 1,640 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of discounts and premiums on loans,investments and mortgage-backed securities – net (64 ) (66 ) Amortization of deferred loan origination fees (39 ) (39 ) Depreciation and amortization 488 528 Amortization of expense related to ESOP 91 109 Provision for losses on loans 195 70 Gain on disposal of real estate acquired through foreclosure (31 ) – Federal Home Loan Bank stock dividends – (206 ) Increase in cash surrender value of life insurance (175 ) (167 ) Increase (decrease) in cash due to changes in: Accrued interest receivable on loans (1 ) (109 ) Accrued interest receivable on mortgage-backed securities (61 ) (38 ) Accrued interest receivable on investments and interest-bearing deposits 363 236 Prepaid expenses and other assets 272 374 Amortization of expense related to intangibles 80 80 Accrued interest payable (35 ) 91 Accounts payable on mortgage loans serviced for others 86 66 Other liabilities 44 (36 ) Federal income taxes Current 103 (279 ) Deferred (213 ) 53 Net cash provided by operating activities 2,619 2,307 Cash flows provided by (used in) investing activities: Purchase of investment securities designated as available for sale (6,569 ) (1,101 ) Proceeds from maturity of investment securities designated as held to maturity 76 2,708 Proceeds from sale of investment securities designated as held to maturity – 2,512 Proceeds from maturity of investment securities designated as available for sale 25,223 11,091 Purchase of mortgage-backed securities designated as available for sale (29,644 ) (15,584 ) Principal repayments on mortgage-backed securities designated as held to maturity 294 500 Principal repayments and sales of mortgage-backed securities designated as available for sale 15,215 7,380 Loan principal repayments 28,831 38,643 Loan disbursements (37,453 ) (44,114 ) Purchase of office premises and equipment - net (334 ) (234 ) Proceeds from sale of real estate acquired through foreclosure 108 156 Net cash provided by (used in) investing activities (4,253 ) 1,957 Net cash provided by (used in) operating and investing activities (balance carried forward) (1,634 ) 4,264 See accompanying notes to consolidated financial statements. 6 Index Wayne Savings Bancshares, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) For the nine months ended December 31, (In thousands) (Unaudited) 2007 2006 Net cash provided by (used in) operating and investing activities (balance brought forward) $ (1,634 ) $ 4,264 Cash flows provided by (used in) financing activities: Net increase (decrease)in deposit accounts (9,621 ) 2,855 Proceeds from Federal Home Loan Bank advances 44,450 78,400 Repayments of Federal Home Loan Bank advances (40,450 ) (76,650 ) Advances by borrowers for taxes and insurance 434 479 Dividends paid on common stock (1,135 ) (1,190 ) Proceeds from exercise of stock options – 602 Purchase of treasury shares (854 ) (1,993 ) Net cash provided by (used in) financing activities (7,176 ) 2,503 Net increase (decrease) in cash and cash equivalents (8,810 ) 6,767 Cash and cash equivalents at beginning of period 17,215 14,123 Cash and cash equivalents at end of period $ 8,405 $ 20,890 Supplemental disclosure of cash flow information: Cash paid during the period for: Federal income taxes $ 710 $ 830 Interest on deposits and borrowings $ 8,957 $ 8,141 Supplemental disclosure of noncash investing activities: Transfers from loans to real estate acquired through foreclosure $ 149 $ – Unrealized gains on securities designated as available for sale, net of related tax effects $ 600 $ 598 Dividends payable $ 375 $ 390 See accompanying notes to consolidated financial statements. 7 Index Wayne Savings Bancshares, Inc. Notes to Consolidated Financial Statements For the nine and three month periods ended December 31, 2007 and 2006 Note 1: Basis of Presentation The accompanying unaudited consolidated financial statements for the nine and three months ended December 31, 2007 and 2006 were prepared in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America.Accordingly, these financial statements should be read in conjunction with the consolidated financial statements and notes thereto of Wayne Savings Bancshares, Inc. (the “Company”) included in the Annual Report on Form 10-K for the year ended March 31, 2007. In the opinion of management, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the unaudited financial statements have been included.The results of operations for the nine and three month periods ended December 31, 2007 are not necessarily indicative of the results which may be expected for the entire fiscal year. Critical Accounting Policy – The Company’s critical accounting policy relates to the allowance for loan losses.The Company has established a systematic method of periodically reviewing the credit quality of the loan portfolio in order to establish a sufficient allowance for loan losses.The allowance for loan losses is based on management’s current judgments about the credit quality of individual loans and segments of the loan portfolio.The allowance for loan losses is established through a provision, and considers all known internal and external factors that affect loan collectibility as of the reporting date.Such evaluation, which included a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s knowledge of inherent risks in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance.Management has discussed the development and selection of this critical accounting policy with the audit committee of the Board of Directors. Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Note 2: Principles of Consolidation The accompanying consolidated financial statements include Wayne Savings Bancshares, Inc. and the Company’s wholly-owned subsidiary, Wayne Savings Community Bank (“Wayne Savings” or the “Bank”). Wayne Savings has eleven banking locations in Wayne, Holmes, Ashland, Medina and Stark counties.All significant intercompany transactions and balances have been eliminated in the consolidation. 8 Index Wayne Savings Bancshares, Inc. Notes to Consolidated Financial Statements For the nine and three month periods ended December 31, 2007 and 2006 Note 3: Earnings Per Share Basic earnings per common share is computed based upon the weighted-average number of common shares outstanding during the period, less shares in the Company’s Employee Stock Ownership Plan (“ESOP”) that are unallocated and not committed to be released.Diluted earnings per common share include the dilutive effect of all additional potential common shares issuable under the Company’s stock option plan.The computations are as follows: For the nine months ended For the three months ended December 31, December 31, 2007 2006 2007 2006 Weighted-average common shares outstanding (basic) 3,061,671 3,209,885 3,027,848 3,239,078 Dilutive effect of assumed exercise of stock options – 7,315 – 5,010 Weighted-average common shares outstanding (diluted) 3,061,671 3,217,200 3,027,848 3,244,088 None of the outstanding options were included in the diluted earnings per share calculation for the nine or three month periods ended December 31, 2007 as the average fair value of the shares was less than the option exercise prices.All ofthe outstanding options were included in the diluted earnings per share calculation for the three and nine month periods ended inDecember 31, 2006. Note 4: Stock Option Plan The Company maintains a 1993 incentive Stock Option Plan that provided for the issuance of 196,390 shares of authorized common stock, as adjusted, with no options outstanding at December 31, 2007.In fiscal 2004, the Company adopted a new Stock Option Plan that provided for the issuance of 142,857 incentive options and 61,224 non-incentive options with respect to authorized common stock.As of December 31, 2007, all options under the 2004 Plan have been granted and (excluding forfeited options), are subject to exercise at the discretion of the grantees, and will expire in fiscal 2014 unless otherwise exercised or forfeited. The Company accounts for the stock plan in accordance with the provisions of SFAS No. 123(R), “Share Based Payment.”SFAS No. 123(R) requires the recognition of compensation expense related to stock option awards based on the fair value of the option award at the grant date.Compensation cost is then recognized over the vesting period.There were no options granted during each of the nine and three months ended December 31, 2007 and 2006.There was no compensation expense recognized for the stock option plan during the nine month periods ended December 31, 2007 and 2006, as all options were fully vested prior to these periods. 9 Index Wayne Savings Bancshares, Inc. Notes to Consolidated Financial Statements For the nine and three month periods ended December 31, 2007 and 2006 A summary of the status of the Company’s stock option plans as of and for the nine months ended December 31, 2007 and for the years ended March 31, 2007 and 2006, is presented below: Nine months ended December 31, Year ended March 31, 2007 2007 2006 Shares Weighted Average exercise price Shares Weighted Average exercise price Shares Weighted Average exercise price Outstanding at beginning of period 114,224 $ 13.95 179,148 $ 13.92 214,204 $ 13.84 Granted – Exercised –– –– (60,924 ) 13.86 (27,556 ) 13.32 Forfeited –– –– (4,000 ) 13.95 (7,500 ) 13.95 Outstanding at end of period 114,224 $ 13.95 114,224 $ 13.95 179,148 $ 13.92 Options exercisable at period-end 114,224 $ 13.95 114,224 $ 13.95 179,148 $ 13.92 The following information applies to options outstanding at December 31, 2007: Number outstanding 114,224 Exercise price on all remaining options outstanding $ 13.95 Weighted-average remaining contractual life 6.25 years Note 5: Recent Accounting Developments In March 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 156, “Accounting for Servicing of Financial Assets – an amendment of SFAS No. 140,” to simplify the accounting for separately recognized servicing assets and servicing liabilities. Specifically, SFAS No. 156 amends SFAS No. 140 to require an entity to take the following steps: ● Separately recognize financial assets as servicing assets or servicing liabilities, each time it undertakes an obligation to service a financial asset by entering into certain kinds of servicing contracts; ● Initially measure all separately recognized servicing assets and liabilities at fair value, if practicable; and ● Separately present servicing assets and liabilities subsequently measured at fair value in the statement of financial condition and additional disclosures for all separately recognized servicing assets and servicing liabilities. 10 Index Wayne Savings Bancshares, Inc. Notes to Consolidated Financial Statements For the nine and three month periods ended December 31, 2007 and 2006 Additionally, SFAS No. 156 permits, but does not require, an entity to choose either the amortization method or the fair value measurement method for measuring each class of separately recognized servicing assets and servicing liabilities. SFAS No. 156 also permits a servicer that uses derivative financial instruments to offset risks on servicing to use fair value measurement when reporting both the derivative financial instrument and related servicing asset or liability. SFAS No. 156 applies to all separately recognized servicing assets and liabilities acquired or issued after the beginning of an entity’s fiscal year that begins after September 15, 2006, or April 1, 2007 as to the Company.Management adopted SFAS No. 156 effective April 1, 2007, as required, without material effect on the Company’s consolidated statements of financial condition or results of operations. In July 2006, the FASB issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes.”The interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes.”Specifically, FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax provision taken or expected to be taken on a tax return.FIN 48 also provides guidance on the related derecognition, classification, interest and penalties, accounting for interim periods, disclosure, and transition of uncertain tax positions.FIN 48 is effective for fiscal years beginning after December 15, 2006, or April 1, 2007 as to the Company.Management adopted FIN 48 effective April 1, 2007, as required, without material effect on the Company’s consolidated statements of financial position or results of operations. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements.”This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement emphasizes that fair value is a market-based measurement and should be determined based on assumptions that a market participant would use when pricing an asset or liability.This Statement clarifies that market participant assumptions should include assumptions about risk as well as the effect of a restriction on the sale or use of an asset.Additionally, this Statement establishes a fair value hierarchy that provides the highest priority to quoted prices in active markets and the lowest priority to unobservable data.This Statement is effective for fiscal years beginning after November15, 2007, or April 1, 2008 as to the Company, and interim periods within that fiscal year.The adoption of this Statement is not expected to have a material adverse effect on the Company’s financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115.”This Statement allows companies the choice to measure many financial instruments and certain other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments.This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007, or April 1, 2008 as to the Company, and interim periods within that fiscal year.The Company is currently evaluating the impact the adoption of SFAS No. 159 will have on the financial statements. 11 Index Wayne Savings Bancshares, Inc. ITEM 2Management’s Discussion and Analysis of Financial Condition and Results of Operations Average Balance Sheet The following tables set forth certain information relating to the Company’s average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated and the average yields earned and rates paid.Such yields and costs are derived by dividing income or expense by the average balance of assets or liabilities, respectively, for the periods presented. For the nine months ended December 31, 2007 2006 Average Balance Interest Average Rate Average Balance Interest Average Rate (Dollars in thousands) Interest-earning assets: Loans receivable, net1 $ 244,546 $ 12,518 6.83 % $ 236,917 $ 11,924 6.71 % Mortgage-backed securities2 74,785 2,969 5.29 62,637 2,327 4.95 Investment securities 45,281 1,457 4.29 66,724 2,082 4.16 Interest-bearing deposits3 11,148 374 4.47 11,705 360 4.10 Total interest-earning assets 375,760 17,318 6.15 377,983 16,693 5.89 Non-interest-earning assets 21,768 22,781 Total assets $ 397,528 $ 400,764 Interest-bearing liabilities: Deposits $ 324,018 7,624 3.14 $ 331,637 7,194 2.89 Borrowings 35,530 1,298 4.87 30,247 1,038 4.58 Total interest-bearing liabilities 359,548 8,922 3.31 361,884 8,232 3.03 Non-interest bearingliabilities 3,651 3,221 Total liabilities 363,199 365,105 Stockholders’ equity 34,329 35,659 Total liabilities and stockholders’ equity $ 397,528 $ 400,764 Net interest income $ 8,396 $ 8,461 Interest rate spread4 2.84 % 2.86 % Net yield on interest- earning assets5 2.98 % 2.98 % Ratio of average interest- earning assets to averageinterest-bearing liabilities 104.51 % 104.45 % 1Includes non-accrual loan balances. 2Includes mortgage-backed securities designated as available for sale. 3Includes federal funds sold and interest-bearing deposits in other financial institutions. 4Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. 5Net yield on interest-earning assets represents net interest income as a percentage of average interest-earning assets. 12 Index Wayne Savings Bancshares, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations For the three months ended
